Citation Nr: 1031718	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  09-17 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of treatment for anal carcinoma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active military duty from January 1981 to 
January 1985.  

This issue comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Anchorage, Alaska 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
In that decision, the RO denied entitlement to compensation under 
38 U.S.C.A. § 1151 for "residuals from treatment of anal 
carcinoma."  

The Veteran testified before the undersigned at a June 2010 Board 
hearing.  A copy of the transcript has been associated with the 
file.  


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
residuals of treatment for anal carcinoma are the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault as a result of VA hospital 
treatment or the result of an event not reasonably foreseeable.  


CONCLUSION OF LAW

Entitlement to disability compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of treatment for anal carcinoma 
is not warranted.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.361 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist 

In a February 2007 letter, the agency of original jurisdiction 
(AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  The AOJ notified the Veteran of information and evidence 
necessary to substantiate her claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of treatment 
for anal carcinoma.  She was notified of the information and 
evidence that VA would seek to provide and the information and 
evidence that she was expected to provide.  

The Veteran was not informed of the process by which initial 
disability ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In any 
event, as will be discussed below, the Board finds that the 
evidence of record does not support a grant of the claim.  In 
light of this denial, no rating or effective date will be 
assigned.  Thus, the Board finds that there can be no possibility 
of any prejudice to the Veteran in proceeding with the issuance 
of a final decision of the claims adjudicated in this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
finds that the duty to notify has been met.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claim.  
38 U.S.C.A.  5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2009).  
This "duty to assist" contemplates that VA will help a claimant 
obtain records relevant to her claim, whether or not the records 
are in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with the 
claims file.  All reasonably identified and available medical 
records have been secured.  In October 2009, a VA examiner 
provided an opinion.  The duty to assist has been met.  

Legal Criteria and Analysis

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in their 
adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993).  A 
claim for 38 U.S.C.A. § 1151 benefits must be supported by 
medical evidence of a current disability and medical evidence 
that the current disability resulted from VA hospitalization, 
medical examination, or treatment.  
 
38 U.S.C.A. § 1151 (West 2002 & Supp. 2009) provides, in relevant 
part, that:  

(a) compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of . . . 
[38 U.S.C.] shall be awarded for a qualifying additional 
disability or a qualifying death of a Veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability 
or qualifying death if the disability or death was not the 
result of the Veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the Veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility as defined in § 1701(3)(A) of . . . [38 U.S.C.], 
and the proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of 
the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or 

(B) an event not reasonably foreseeable  

For claims received by VA on or after October 1, 1997, to 
determine whether a Veteran has an additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the medical treatment upon which the claim is based to his/her 
condition after such treatment has stopped.  38 C.F.R. § 3.361(b) 
(2009).  

To establish that VA treatment caused additional disability, the 
evidence must show that the medical treatment resulted in the 
Veteran's additional disability.  Merely showing that a Veteran 
received treatment and that the Veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(2009).  

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a remote 
contributing cause.  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing medical treatment proximately 
caused a Veteran's additional disability, it must be shown that 
the medical treatment caused the Veteran's additional disability; 
and (i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider, or (ii) VA 
furnished the hospital care, medical or surgical treatment, or 
examination without the Veteran's or, in appropriate cases, the 
Veteran's representative's informed consent.  38 C.F.R. 
§ 3.361(d) & (d)(1) (2009).  

Whether the proximate cause of a Veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. 
§ 3.361(d)(2) (2009).  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent with the facts 
shown in every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

The Veteran contended in her December 2006 claim: "My primary 
care provider informed me that my colon area was considered 
friable."  In her May 2009 substantive appeal, the Veteran 
stated that on some occasions the machine that was used for 
radiation treatment was making a strange sound.  She stated after 
the treatment, "it was discovered" that she had "internal 
burns" from radiation and her Anchorage VA Medical Center (VAMC) 
doctors told her she was "over-radiated."  She stated she had 
unresolved problems that related to the treatment; including 
bowel problems, not being able to bend to dress, bleeding and 
"female" problems.  

At the June 2010 Board hearing, the Veteran related she had no 
use of her hips and was extremely debilitated due to her 
radiation treatments (Transcript, p 3-4.)  She was told the 
radiation machine was broken intermittently (Transcript, p 6).  
She said Dr. Congdon told her that her intestines were "fried" 
(Transcript, p 10).  She said she had "no mobility" of her hips 
(Transcript, p 12).  

In October 2009, the Veteran's file was sent to a VA examiner for 
an opinion.  The examiner reviewed the Veteran's claims file and 
VA records.  The examiner noted that the Veteran was told of 
potential side effects of treatment which included proctitis 
(defined by Dorland's Illustrated Medical Dictionary (Dorland's), 
1544 (31st ed.2007) as inflammation of the rectum), vaginitis 
(defined by Dorland's, 2047, as inflammation of the vulva/vagina) 
and cystitis (defined by Dorland's, 470, as inflammation of the 
bladder).  No recurrent cancer had been found.  

The examiner noted that she did have radiation proctitis, 
vaginitis and probably cystitis as a result of the radiation 
therapy.  Her complaints were cited as changes in 


bowel habits, rectal bleeding, pain with and after coitus and 
blood in her urine.  The opinion of the VA examiner was that she 
had the usual post-radiation problems, although less severe than 
many people have with similar doses of radiation to this 
location.  The examiner noted the Veteran was informed of 
potential residual effects and still decided to proceed with 
treatment.  As a result, the examiner's opinion was that 
treatment of her anal cancer was timely and appropriately 
delivered and that residuals of treatment were not due to 
judgment, error, negligence, carelessness or any other instance 
of fault on the part of the VA.  

The Board finds that the Veteran did have an additional 
disability under 38 C.F.R. § 3.361(b), namely proctitis, 
vaginitis and cystitis.  The medical treatment did cause the 
disability  under 38 C.F.R. § 3.361(c)(1), however, it was not 
caused by carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on VA's part under 
38 C.F.R. § 3.361(d)(1).  Also, the additional disability was not 
reasonably foreseeable.  38 C.F.R. § 3.361(d)(2).  

The evidence in the file supports the examiner's conclusions.  A 
December 2004 pre-operative diagnosis was made of an inflammatory 
cloacogenic anal canal polyp.  A January 2005 postoperative 
excision follow up showed: "path returned as anal cancer, 
baseloid type."  The Veteran was referred for surgical oncology 
at another VA hospital.  

A February 2005 oncology fellow note shows the Veteran was given 
notice of the potential side effects of treating her cancer.  The 
form is titled as consent to administer chemotherapy and states: 
"A copy of this document, signed by the patient or his/her 
representative and by the oncologist supervising the patient's 
care, was given to the patient, and is on file in the patient's 
chart and in the cancer care clinic."  The note described what 
chemotherapy is and the side effects of chemotherapy.  The 
Veteran was informed that she would receive Fluorouracil and 
Mitoxantrone.  Side effects from these drugs included: diarrhea, 
heartburn, lower back or side pain, nausea, vomiting, painful or 
difficult urination, stomach cramps, blood in urine, unusual 
bleeding, and bruising.  

In another February 2005 VA oncology note, side effects of 
treatment were discussed and included the following: nausea, 
vomiting, diarrhea, mouth sores, dehydration, suppression of 
blood counts (leading to transfusions or antibiotics), fevers, 
infections, hand/foot syndrome, numbness and tingling of the 
hands/feet.  The specific side effects of Mitomycin included 
congestive heart failure with edema and shortness of breath as 
well as rare occurrences pneumonitis.  A VA radiation oncology 
note from the same month showed logistics and potential side 
effects of radiation treatment were discussed.  These effects 
included: pain, urgency/frequency of urine/stool, dysuria, 
hematuria, nausea, fatigue, increased risk for adhesions/small 
bowel obstructions, and increased risk for secondary malignancy.  

February and March 2005 VA radiation oncology notes show the 
Veteran was suffering expected mild to moderate radiation-related 
sequelae.  A March 2005 VA radiation oncology note shows that the 
Veteran complained of a longstanding history of diarrhea with 
intermittent constipation and bilateral lower quadrant discomfort 
that only occurred after eating; she reportedly had trouble with 
gastroesophageal reflux disease (GERD) in the past.  Therapy had 
not provided symptomatic relief and symptoms have become worse 
while on radiation therapy.  These chronic symptoms were thought 
to possibly represent IBS or autonomic neuropathy (from her 
amyloidosis or diabetes mellitus).  There was no solid evidence 
to suggest an infectious etiology and no evidence for structural 
or malignant process given the recent esophagogastroduodenoscopy.  

After discussing options for what was thought to be possible 
radiation related proctitis, the Veteran stated her symptoms were 
not disabling and that she did not want additional medications.  
In a follow up note, the Veteran denied nausea and diarrhea was 
improved.  She still had intermittent abdominal pain after eating 
and was fatigued, but had no urinary or bowel problems, no 
shortness of breath or other complaints.  

The treatment during February and March 2005 showed the Veteran 
had a typical treatment for her cancer and suffered moderate 
symptoms.  The records show that the Veteran had chronic symptoms 
thought to represent other problems (like IBS or diabetes 
mellitus).  The Veteran decided she did not want to take 
additional medications for these problems.  

The Veteran has stated that her radiation treatment left her 
"fried" and essentially states her treatment was outside the 
norm; a review of the records refutes this assertion.  A July 
2005 VA record from the Veteran's treating physician, Dr. 
Congdon, showed that she had negative biopsies after radiation 
treatments for anal cancer, but still complained of pain.  Her 
pain was thought to be due to underlying peripheral neuropathy 
(unrelated to her cancer treatment) with subsequent radiation 
therapy for anal cancer.  By October 2005, she was feeling better 
overall, though she did experience some continued bleeding after 
bowel movements.  Her stamina was improving and she said she 
would like to increase her time working.  

An October 2005 VA note showed she experienced vaginal bleeding 
post-intercourse since her radiation therapy for anal cancer.  A 
February 2006 VA women's health record showed an impression of 
possible premature menopause secondary to radiation.  There was 
also a need to consult with general surgery about the friability 
(Dorland's, 756, defines friable as "easily pulverized or 
crumbled") of the pelvic organs.  In May 2006, Dr. Congdon's 
impression of a recent onset of abdominal pain continued with 
hemotchezia was that it was likely related to radiation 
proctitis/hemorrhoids.  

An August 2006 VA colonoscopy note from Dr. Congdon showed a 
postoperative diagnosis of intermittent hematochezia with a 
history of anal cancer.  The findings showed a normal anoscopy 
and colonoscopy with very friable rectal mucosa and questionable 
radiation changes.  The recommendation was to have a high fiber 
diet and avoid nonsteroidal anti-inflammatories and aspirin.  A 
March 2007 VA note from Dr. Congdon showed the Veteran complained 
of rectal bleeding.  A direct rectal examination was within 
normal limits and an anoscopy showed normal appearing mucosa.  
The impression was that the Veteran was two years status post 
anal cancer.  

In September 2007, Dr. Congdon again stated that there was a 
normal examination but since the Veteran had continued bleeding 
symptoms (felt to be related to radiation proctitis) a second 
opinion with Dr. McCray was recommended.  An October 2007 VA 
record from Dr. Anderson showed the Veteran had chronic anal and 
perineal bleeding and pain, but no clear-cut skin radiation 
changes were found.  

In November 2007, the Veteran had a consultation with Dr. Chung, 
who was asked by Dr. Anderson to see the Veteran for an opinion 
regarding the management of radiation proctitis and some pelvic 
pain issues.  The Veteran's history was recorded.  It was noted 
that after her last round of radiation she noticed rectal 
bleeding and intermittent blood in the urine.  The rectal 
bleeding was reported as severe and occurred after eating 
(especially with foods that contain fiber).  She wore a pad 
daily.  More recently she had reported pain in the deep posterior 
pelvis; it sounded like presacral region, but not around the anus 
or anal canal.  An appointment with a gastroenterologist was to 
take place the next month.  The clinical picture was consistent 
with chronic radiation proctitis and some radiation cystitis.  It 
was interesting to Dr. Chung that there was no scarring or 
fibrosis.  

In December 2007, the Veteran saw Dr. McCray, who performed a 
flexible sigmoidoscopy.  Nodules in the rectum as well as 
multiple non-bleeding colonic angioectasias were found.  
Hematochezia appeared to be due to radiation proctitis.  The main 
nodule showed no signs of recent hemorrhage and possibly 
represented fibrosis, but disease recurrence had to be ruled out.  
A January 2008 Dr. Chung record showed the Veteran had no 
recurrent disease, but she did have angiectasias in the rectum 
secondary to the radiation treatments, which appear to be the 
cause of intermittent rectal bleeding.  She was to see Dr. McCray 
again for a repeat sigmoidoscopy and further cauterization.  

Follow up visits with Dr. McCray were for treatment of the 
angiectasias in the rectum secondary to radiation treatments (the 
cause of the rectal bleeding).  In April 2008, Dr. McCray 
performed another flexible sigmoidoscopy and she still had a few 
bleeding colonic angioectasias.  Overall, she had a significant 
clinical improvement in her previous radiation proctitis.  

In sum, the Veteran did have friable  rectal mucosa and 
questionable radiation changes in August 2006, however, further 
investigation of the Veteran's radiation proctitis by Dr. Chung 
and Dr. McCray showed the source of the problem to be 
angiectasias in the rectum secondary to the radiation treatments.  
The April 2008 Dr. McCray record shows that this problem had 
significantly resolved.  The evidence supports the examiner's 
opinion that the problems of the Veteran were very typical of 
persons who have radiation treatments.  

At the June 2009 Board hearing, the Veteran said Dr. Congdon told 
her that her intestines were "fried" (Transcript, p 10).  This 
concept has been explained by the medical records, however, it is 
important also to note that hearsay medical evidence, as 
transmitted by layperson, is of limited probative value.  The 
connection between what a physician said and layperson's account 
of what he purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).  

The Veteran has also stated that she had no use of her hips and 
was extremely debilitated due to her radiation treatments 
(Transcript, p 3-4.).  A July 2005 VA clinic note showed she 
complained of stiffness and soreness of lower extremities.  In 
February 2006, a VA primary care note showed the Veteran had 
difficulty with hip pain and activities of daily living.  

An April 2006 computed tomography (CT) scan of the pelvis and 
abdomen showed findings of mucosal thickening in the rectum near 
the anal verge as well as degenerative changes of the spine and 
pelvis.  In June, she was having difficulty with range of motion, 
although her pain was better controlled.  By October, a VA 
primary care note showed she was going to physical therapy and 
the pain management clinic for her multiple disabilities.  She 
was receiving follow up care for her cancer treatment.  A January 
2007 record from Dr. Jaconette from the pain management clinic 
noted Veteran's waist pain had been relieved with medication and 
her activities of daily living were improved.  She was being 
treated for diabetic neuropathy, post-herpatic neuralgia, and 
amyloidosis.  The next month, a record from Dr. Jaconette showed 
the Veteran had probable left sacroiliac joint arthropathy which 
may have been contributing to increasing left hip complaints.  

The evidence does not support that the Veteran has "no use of 
[her] hips."  It is documented that the Veteran had pain in that 
area, which apparently resolved.  Additionally, lower back or 
side pain was a potential side effect of the radiation and 
chemotherapy treatment that the Veteran was informed about, as 
explained by the October 2009 VA examiner's opinion.  

In a February 2009 VA neurology note, the Veteran was noted to be 
a "difficult historian" and described as a "complex woman with 
multiple problems."  There was no evidence in the VA records of 
any problems or issues with a radiation therapy machine nor were 
there any reports to any clinicians about a problem with a 
radiation machine.  The evidence does show that the Veteran has 
had very thorough follow up care for her rectal cancer (currently 
in remission) with both private and VA physicians of varying but 
impressive degrees of specialty.  Not one of them made an 
abnormal finding with her rectal cancer residuals or indicated 
that she may have been subjected to the type of treatment at VA 
that would qualify for a grant of a § 1151 claim.  

The October 2009 VA examiner did not find that additional 
disability resulting from the cancer treatment was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA.  38 C.F.R. 
§ 3.361(d)(1).  The examiner did not find that the additional 
disability (proctitis, vaginitis and cystitis) was due to an 
event not reasonably foreseeable; on the contrary, the examiner 
stated that her post-radiation therapy problems were "less 
severe than many people have with similar doses of radiation to 
this location."  38 C.F.R. § 3.361(d)(2).  The disability was 
foreseeable and the Veteran was informed of the side effects of 
treatment consistent with 38 C.F.R. § 17.32 (2009).  The evidence 
does not contradict and tends to support the VA examiner's 
findings.  The Board finds the VA examiner's opinion more 
probative than the Veteran's claim that additional disability 
resulted from negligence by VA care providers or faulty 
equipment.  The Veteran has not established that she has any 
expertise in the matter and the VA opinion was by a medical 
doctor who has training in medical practices and the etiology of 
disability.  The Board finds the VA opinion is more convincing 
and probative.   

In view of these findings, the Board concludes that entitlement 
to disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of treatment for anal carcinoma is not 
established.  As the preponderance of the evidence is against the 
Veteran's claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of treatment for anal carcinoma is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


